         Case 5:21-cv-00052-MTT Document 1 Filed 02/08/21 Page 1 of 23




                          IN THE UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF GEORGIA
                                     MACON DIVISION

  SHELIA GRAY,

          Plaintiff,
                                                                   Civil Action No.:
  v.

  THE BOARD OF TRUSTEES OF THE                                      5:21-CV-00052
  GEORGIA MILITARY COLLEGE,

          Defendant.                                        JURY TRIAL DEMANDED

                                         COMPLAINT

       COMES NOW, Plaintiff Shelia Gray, and brings this action pursuant to Title VII of the

Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e, et seq., the Civil Rights Act of 1871, 42

U.S.C. § 1983 (hereinafter, “Section 1983”), the Age Discrimination in Employment Act, 29

U.S.C. § 621, et seq., the Americans with Disabilities Act of 1990, 42 U.S.C. § 12101, et seq., as

amended, and the Rehabilitation Act of 1973, 29 U.S.C. § 701, et seq. Plaintiff alleges that

Defendant The Board of Trustees of The Georgia Military College subjected Plaintiff to

discrimination based on race, age, and disability, including through its failure to provide a

reasonable accommodation, and subjected Plaintiff to retaliation after she engaged in protected

activities, and respectfully shows the Court as follows:

                                JURISDICTION AND VENUE

                                                1.

       This Court has original jurisdiction over the subject matter of this civil action pursuant to

28 U.S.C. §§ 1331 & 1343 and the enforcement provisions of Title VII of the Civil Rights Act of

1964, 42 U.S.C. § 2000e-5.




161460001.P01.Complaint                                                                  Page 1 of 23
          Case 5:21-cv-00052-MTT Document 1 Filed 02/08/21 Page 2 of 23




                                                  2.

       Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391 because Plaintiff was

employed, and the events underlying this action occurred, in Milledgeville, Baldwin County,

Georgia, which is located within this judicial district.

                                             PARTIES

                                                  3.

       Plaintiff Shelia Gray (hereinafter, “Plaintiff” or “Gray”) is a citizen of the United States

and a resident of Georgia. At all times relevant to this suit, Ms. Gray was employed with

Defendant The Board of Trustees of The Georgia Military College.

                                                  4.

       At all relevant times, Ms. Gray was considered a covered, non-exempt employee under

Title VII of the Civil Rights Act, the Americans with Disabilities Act, and the Rehabilitation Act.

                                                  5.

       Defendant The Board of Trustees of The Georgia Military College oversees Georgia

Military College, as well as its preparatory school, (hereinafter, “Defendant”), a public educational

entity created and recognized under the laws of the State of Georgia. Bd. of Trustees of Ga. Military

Coll. v. O’Donnell, 835 S.E.2d 688, 692 (Ga. Ct. App. 2019) (quoting Ga. Military College v.

Santamorena, 237 Ga. App. 58, 59 (1) (1999)); see also O.C.G.A. § 20-3-541.

                                                  6.

       Defendant may be served with process upon a chief executive officer or clerk thereof

pursuant to O.C.G.A.§ 9-11-4(e)(5). Defendant may also be served with process pursuant to the

Federal Rules of Civil Procedure Rule 4(j)(2) by delivering a copy of the Summons and of the

Complaint to its chief executive officer, George Hogan, the Chairman of The Board of Trustees.



161460001.P01.Complaint                                                                   Page 2 of 23
         Case 5:21-cv-00052-MTT Document 1 Filed 02/08/21 Page 3 of 23




                                                7.

       Defendant has employed in excess of 15 employees, working for at least 20 calendar

weeks, in both 2020 and 2019, and Defendant is an agency of the State of Georgia. As a result,

Defendant is a covered employer within the meaning of Title VII of the Civil Rights Act and the

Americans with Disabilities Act.

                                                8.

       Defendant is a covered employer under the Rehabilitation Act because Defendant receives

federal grants of assistance and otherwise has contracts with the federal government.


                                   STATEMENT OF FACTS

                                                9.

       Plaintiff hereby pleads and incorporates by reference all of the allegations contained in

Paragraphs 1 through 8, as if the same were set forth herein.

                                               10.

       Ms. Gray began her employment with Defendant in September 2015 in Defendant’s

Academic Records Department.        In 2018, Ms. Gray received a transfer to the position of

Administrative Assistant in Defendant’s Human Resources Department. This was considered a

slight promotion, and Ms. Gray received a slight increase in her compensation.

                                               11.

       At all times at issue, Ms. Gray’s performance in the position of Administrative Assistant

was exemplary. Ms. Gray far exceeded the qualifications for this position, including the fact that

she had obtained a Bachelor’s Degree in Human Services from Mercer University.




161460001.P01.Complaint                                                                 Page 3 of 23
          Case 5:21-cv-00052-MTT Document 1 Filed 02/08/21 Page 4 of 23




                                                  12.

       Ms. Gray has been diagnosed with heart disease, which is a chronic, serious medical

condition that can cause limitations to major life activities like difficulty with strenuous activities,

breathing, and a weakened immune system. Individuals with heart disease have been identified

by the Centers for Disease Control and Prevention as having a higher risk of developing serious

complications if infected by the COVID-19 virus.

                                                  13.

       Defendant was aware of Ms. Gray’s medical condition, which in no way limited her ability

to perform the essential functions of her position.

                                                  14.

       During Ms. Gray’s tenure, she began to notice disparities in the way in which employees

of different racial backgrounds were treated in the workplace.

                                                  15.

       For example, Ms. Gray noticed that Defendant gave preferential treatment to white

employees when they were hired, while black employees were treated less favorably than their

white colleagues when they were terminated.

                                                  16.

       Defendant also hires a disproportionate number of white employees in management, and

there are no black employees in senior leadership positions.

                                                  17.

       Ms. Gray, who is a black female over the age of forty, experienced this disparate treatment

on a number of occasions, including the time that her application for the position of Analyst in the

HR Department was denied in or around April 2019.



161460001.P01.Complaint                                                                     Page 4 of 23
          Case 5:21-cv-00052-MTT Document 1 Filed 02/08/21 Page 5 of 23




                                                18.

       Defendant rejected Ms. Gray’s application, instead promoting a younger, white male to fill

the role of Analyst. When Ms. Gray asked Defendant’s Vice President of Human Resources, Jill

Robins, (hereinafter, “HR VP Robins”) why she did not receive an offer for this position, Ms. Gray

was told that the other applicant was more qualified.

                                                19.

       Unlike the younger, white male who was promoted to the position, Ms. Gray had a college

degree, had more tenure working both for Defendant and in the areas of higher education and data

entry, which were both relevant to this position, and had not recently been subjected to disciplinary

action by Defendant.

                                                20.

       Ms. Gray was objectively more qualified than the younger, white male who was promoted

and hired for the position.

                                                21.

       After she was denied this promotion, Ms. Gray sent an email to HR VP Robins, saying that

she was dissatisfied with the way that Defendant had filled this position and also asking HR VP

Robins for a promotion and fair opportunities for advancement.

                                                22.

       During her tenure, Ms. Gray also observed other black employees who were denied

promotions and many who ultimately resigned from their positions with Defendant as a result of

the lack of advancement and other treatment. As a result of several resignations, Ms. Gray

remained the only African American in the Human Resources Department.




161460001.P01.Complaint                                                                   Page 5 of 23
         Case 5:21-cv-00052-MTT Document 1 Filed 02/08/21 Page 6 of 23




                                                23.

       Moreover, Defendant often gave promotions in the Human Resources Department to its

younger employees. Ms. Gray was one of only three employees in the Department who was over

forty years of age, and she was the only one not in a management position.

                                                24.

       In or around May 2019, Defendant provided its employees with a cost-of-living increase

in their compensation. While Ms. Gray did receive this raise, the salary increase that she received

was proportionally lower than her colleagues.

                                                25.

       One of Ms. Gray’s job duties was to input information into Defendant’s electronic database

for Human Resources.

                                                26.

       Particularly because she worked in Human Resources, Ms. Gray was aware of several

individuals who had filed lawsuits against Defendant or charges of discrimination with the Equal

Employment Opportunity Commission based on their employment with Defendant.

                                                27.

       During her regular use of the HR database, Ms. Gray found a number of employees whose

files contained a notation indicating “No Rehire.”

                                                28.

       Ms. Gray knew that some of the individuals who had filed such civil or administrative

actions against Defendant alleging discrimination were the same as those with the “No Rehire”

notation in the HR database.




161460001.P01.Complaint                                                                 Page 6 of 23
          Case 5:21-cv-00052-MTT Document 1 Filed 02/08/21 Page 7 of 23




                                                29.

        Lauren Harris was one such employee who had engaged in the aforementioned protected

activities who had a notation of “No Rehire” in her electronic records.

                                                30.

        In the beginning of 2020, Ms. Gray felt that she was the only person in her department who

was being excluded from certain meetings. Additionally, in March 2020, Defendant refused to

allow Ms. Gray to train on new software that was being implemented within the HR department.

                                                31.

        Meanwhile, in March 2020, Respondent shut down its offices and required employees to

telework because of the COVID-19 pandemic and respective orders that had been issued by State

authorities.

                                                32.

        In May 2020, Defendant required that its employees return and resume working on-site.

However, this was done prior to the expiration of the appropriate orders allowing Defendant to do

so.

                                                33.

        As the Administrative Assistant, it was Ms. Gray’s duty to interact with individuals visiting

or seeking assistance from the HR Department.

                                                34.

        On the very first day that Defendant’s employees returned to its offices, Ms. Gray found

that practically none of Defendant’s employees or visiting members of the public were following

COVID-19 guidelines from the appropriate State and Federal authorities, such as wearing face

coverings and observing social distancing.



161460001.P01.Complaint                                                                   Page 7 of 23
            Case 5:21-cv-00052-MTT Document 1 Filed 02/08/21 Page 8 of 23




                                                  35.

          In the final two weeks of May 2020, Ms. Gray exchanged messages with her supervisor,

Jessica Murray, explaining that she had an underlying health condition and asked that steps be

taken in the HR department to protect Ms. Gray and her coworkers from coronavirus within the

office.

                                                  36.

          Indeed, Ms. Murray allowed Ms. Gray to temporarily move to a desk that sat slightly farther

away from the window at the entrance.

                                                  37.

          About one week later, Ms. Gray still felt as though Defendant was not taking the virus

seriously and not taking appropriate measures. As a result, she sent emails to her supervisors, once

again explaining her heath condition and asking that accommodations be made for her.

                                                  38.

          Specifically, Ms. Gray requested that a plexiglass barrier be installed at the service

windows, that employees be required to wear masks in the office, that signs be installed reminding

people to remain at least six feet apart, and that Defendant provided hand sanitizer for employees

and customers.

                                                  39.

          Having employees wear facial coverings, providing hand sanitizer, posting reminders to

social distance, and installing a barrier would have offered the protections that Ms. Gray needed

for her medical condition and would have allowed her to perform the essential functions of her

job.




161460001.P01.Complaint                                                                   Page 8 of 23
         Case 5:21-cv-00052-MTT Document 1 Filed 02/08/21 Page 9 of 23




                                               40.

       Ms. Gray’s email and requests were ignored by Defendant, and Ms. Gray was explicitly

told that Defendant was refusing to install a plexiglass barrier and would not be requiring anyone

to wear masks.

                                               41.

       Meanwhile, at the end of May 2020, numerous protests arose around the country in

response to the death of George Floyd and to address police brutality and racial inequities. On

May 31, 2020, one such protest occurred at the Baldwin County Courthouse in Milledgeville.

                                               42.

       Christy Lewis was an Administrative Assistant in Defendant’s business office. In addition

to having similar job titles, Ms. Lewis and Ms. Gray worked closely together at the front desk

shared by the Human Resources and Resource Management departments.

                                               43.

       Ms. Lewis had a social media profile indicating that she was employed with Defendant.

                                               44.

       On or about May 31, 2020, Ms. Lewis responded to a social media post about the

Milledgeville protest, making a racially offensive comment.

                                               45.

       Specifically, Ms. Lewis wrote, “[b]ring back the hoses and release the dogs!”

                                               46.

       Ms. Lewis’ comments were an apparent reference to police brutality used against

protesters, particularly against black protestors during the Civil Rights Movement, whereby law

enforcement used fire hoses and police dogs against peaceful demonstrators.



161460001.P01.Complaint                                                                Page 9 of 23
         Case 5:21-cv-00052-MTT Document 1 Filed 02/08/21 Page 10 of 23




                                                 47.

       A number of Defendant’s employees immediately became aware of the post and

management was notified. Ms. Gray joined a number of her current and former coworkers who

spoke out about Ms. Lewis’ comments, both on the social media platform and to management.

                                                 48.

       Ms. Gray made it a point to let HR VP Robins know how Ms. Lewis’ post offended her

personally as an African American. In response, HR VP Robins simply stated that, while she found

the comment offensive, it was a private post and there was nothing more that Defendant could do

to address the comment.

                                                 49.

       On June 1, 2020, Chief Financial Officer Jim Watkins (hereinafter, “CFO Watkins”) met

with members of the staff that had recently returned to the office to address a number of topics.

CFO Watkins assured all of the employees that their positions were safe, despite the pandemic and

economic downturn, and he announced raises for all employees that would be effective on July 1st

and August 1st.

                                                 50.

       During this meeting, CFO Watkins acknowledged the controversy regarding Ms. Lewis’

social media post the prior day and he stated that Ms. Lewis would no longer be employed with

Defendant. CFO Watkins also directed employees to refrain from referencing their employment

with Defendant on their social media profiles.

                                                 51.

       CFO Watkins did not mention anything about the inappropriateness of Ms. Lewis’

comments, and he did not address any issues involving race during this meeting.



161460001.P01.Complaint                                                              Page 10 of 23
         Case 5:21-cv-00052-MTT Document 1 Filed 02/08/21 Page 11 of 23




                                               52.

       Ms. Gray approached CFO Watkins privately after the meeting. When CFO Watkins asked

how she was doing, Ms. Gray explained how deeply troubled she felt about Ms. Lewis’ comments.

                                               53.

       Based on CFO Watkins’ body language in response to Ms. Gray’s comments about the

social media post, Ms. Gray felt that CFO Watkins did not want to discuss this issue any further.

Ms. Gray did not push the matter any further since she knew that Defendant had apparently

terminated Ms. Lewis.

                                               54.

       Ms. Gray did express her concerns involving the virus, including employees’ complete

failure to engage in social distancing and the lack of mask wearing by her coworkers.

                                               55.

       When Ms. Gray explained that black Americans were disproportionately impacted by the

virus, CFO Watkins turned red and became visibly angry.

                                               56.

       Ms. Gray also mentioned the requests she had made for her medical condition, to which

CFO Watkins simply responded that the requests for plexiglass barriers had been denied by

Defendant’s President.

                                               57.

       Ultimately, CFO Watkins told Ms. Gray that, if she did not like how things were going or

did not feel comfortable being at work due to the virus, she could either use her personal leave,

take annual leave, or she could quit.




161460001.P01.Complaint                                                                 Page 11 of 23
         Case 5:21-cv-00052-MTT Document 1 Filed 02/08/21 Page 12 of 23




                                               58.

       Even though Defendant told the media and the local NAACP that it took personnel action

against the employee who made the offensive social media post, Ms. Lewis’ separation notice

indicated that her position had been eliminated; it made no reference to her being terminated for

her comments about fire houses and dogs.

                                               59.

       Shockingly, Defendant also offered severance pay to Ms. Lewis.

                                               60.

       Over the course of the next several weeks, Ms. Gray raised several other concerns about

the pandemic, her medical condition, her relatively high risk status of infection with COVID-19,

and the lack of compliance with State and Federal protocols, including CDC guidance, but her

requests and concerns were still not addressed by Ms. Gray’s supervisors.

                                               61.

       On at least one occasion in mid-June, Ms. Gray told her supervisor that she would not be

coming in to work because of how she was feeling that day, and because of her concerns about

either getting infected with coronavirus or causing her coworkers to get sick.

                                               62.

       By June 30th, Ms. Lewis’ old position remained unfilled.

                                               63.

       On the morning of June 30, 2020, HR VP Robins called Ms. Gray into a meeting to let her

know that she was being terminated.




161460001.P01.Complaint                                                              Page 12 of 23
            Case 5:21-cv-00052-MTT Document 1 Filed 02/08/21 Page 13 of 23




                                               64.

       During this meeting, VP Robins told Ms. Gray that she had done a wonderful job during

her tenure and that Ms. Gray was dedicated and excellent with customer service.

                                               65.

       HR VP Robins explained that, due to budget cuts, Ms. Gray’s position was to be merged

with the job previously held by Ms. Lewis.

                                               66.

       HR VP Robins told Ms. Gray that she did not know if Ms. Gray was qualified for the new

position.

                                               67.

       Ms. Gray was never provided with the opportunity to apply or submit her name for

consideration for this position.

                                               68.

       Indeed, Ms. Gray met the qualifications for the newly created position, particularly due to

the time that she had already spent performing many of the duties of the new job.

                                               69.

       At the time of her termination, there were at least three positions available for which Ms.

Gray knew that she met the qualifications of the job at Defendant’s primary campus. Particularly,

those were Administrative Assistant, Learning Management Systems Support Specialist, and

Academic Success Coach.

                                               70.

       At the time of Ms. Gray’s termination, there were also positions available at Defendant’s

other campuses and locations for which Ms. Gray was qualified.



161460001.P01.Complaint                                                               Page 13 of 23
         Case 5:21-cv-00052-MTT Document 1 Filed 02/08/21 Page 14 of 23




                                               71.

       Normally, when employees’ jobs are impacted by budget cuts or closures, Defendant

attempts to offer its employees open positions elsewhere for which they are qualified. For

example, when Defendant closed its Albany campus, Defendant offered many employees open

positions at its Valdosta campus.

                                               72.

       Defendant had not filled Ms. Lewis’ old position or hired someone to do the supposedly

newly-consolidated job. This is one position for which Ms. Gray was qualified.

                                               73.

       Defendant also refused to pay the sick leave that Ms. Gray had accrued at the time of her

separation, as is Defendant’s normal policy and practice.

                                               74.

       Despite supposed budget cuts, Defendant’s HR Department actually rehired two

employees shortly after Ms. Gray got terminated.

                                               75.

       On the day after Defendant fired Ms. Gray due to supposed budget cuts, most of

Defendant’s employees got a raise. The remainder of Defendant’s employees received an increase

in compensation one month later.

                                               76.

       Indeed, Defendant offered Ms. Gray severance pay.

                                               77.

       However, the severance pay offered to Ms. Gray was approximately the same amount as

that given to Ms. Lewis.



161460001.P01.Complaint                                                             Page 14 of 23
         Case 5:21-cv-00052-MTT Document 1 Filed 02/08/21 Page 15 of 23




                             Procedural/Administrative Background

                                               78.

       On or about July 7, 2020, Ms. Gray submitted her Charge of Discrimination to the Equal

Employment Opportunity Commission (hereinafter, “EEOC”), alleging that she had been

subjected to discrimination based on race and age on an ongoing basis since August 2019. The

EEOC assigned Ms. Gray Charge Number 410-2020-06741.

                                               79.

       On November 10, 2020, the EEOC issued a Dismissal and Notice of Rights dated

September 10, 2020.

                                               80.

       Ms. Gray has exhausted her administrative remedies as to her first Charge of

Discrimination and she is filing the instant action within ninety days of the EEOC’s issuance of a

Dismissal and Notice of Rights.

                                               81.

       On or about December 23, 2020, Ms. Gray submitted a second Charge of Discrimination

to the EEOC, alleging discrimination based on disability, including Defendant’s failure to provide

a reasonable accommodation, and retaliation for opposing racially offensive comments and for

seeking a reasonable accommodation. The EEOC assigned Ms. Gray’s second Charge Number

410-2021-01804.

                                               82.

       Upon submission of her second Charge of Discrimination, Ms. Gray requested that a Right

to Sue Letter be issued. The EEOC acknowledged this request, but has yet to issue the Right to

Sue. Ms. Gray intends to amend this Complaint once the Right to Sue letter has been issued, and



161460001.P01.Complaint                                                               Page 15 of 23
          Case 5:21-cv-00052-MTT Document 1 Filed 02/08/21 Page 16 of 23




thus, when she has exhausted her administrative remedies as to the claim contained in her Second

Charge.

                                  COUNT I:
                       DISCRIMINATION BASED ON RACE
              IN VIOLATION OF TITLE VII OF THE CIVIL RIGHTS ACT

                                               83.

       Plaintiff hereby pleads and incorporates by reference all of the allegations contained in

Paragraphs 1 through 82, as if the same were set forth herein.

                                               84.

       Under Title VII of the Civil Rights Act, it is unlawful for an employer to discriminate

against any individual with respect to his or her compensation, terms, conditions, or privileges of

employment because of such person’s race. 42 U.S.C. § 2000e-2(a).

                                               85.

       Plaintiff is considered in a protected class as her race is black or African American.

                                               86.

       As alleged herein, Plaintiff was qualified for the position that she held with Defendant and

her performance was exemplary at all times.

                                               87.

       As alleged herein, Plaintiff was also qualified for advancement and promotions to positions

that came open during her tenure, but Defendant refused to consider Plaintiff’s application.

                                               88.

       As alleged herein, Plaintiff was qualified and applied for the position of Analyst.

                                               89.

       Defendant rejected Plaintiff’s application for the position of Analyst.



161460001.P01.Complaint                                                                Page 16 of 23
         Case 5:21-cv-00052-MTT Document 1 Filed 02/08/21 Page 17 of 23




                                                  90.

        Defendant selected an employee who did not identify as black or African American, even

though the other applicant was less qualified than Plaintiff.

                                                  91.

        As alleged herein, Plaintiff was qualified for the newly-created position that Defendant

stated was, in part, created from Plaintiff’s role.

                                                  92.

        Defendant refused to consider Plaintiff for this position, instead holding the position open

while it continued to look for candidates to fill the position.

                                                  93.

        As alleged herein, Plaintiff was treated less favorably than her coworkers, who were not

black or African American, in that the pay raises that she received were disproportionately lower,

she was not provided with opportunities for training, and she was excluded from internal meetings.

                                                  94.

        Defendant will be unable to present any evidence of a legitimate nondiscriminatory motive

for failing to consider Plaintiff for the aforementioned positions and otherwise treating Plaintiff

less favorably than her counterparts who are not black or African American.

                                                  95.

        Plaintiff will prove that the Defendant’s stated reasons are pretextual and were indeed

motivated by Plaintiff’s race.

                                                  96.

        Plaintiff has been injured by Defendant’s discrimination based on race against her, and she

is entitled to all damages allowed under Title VII of the Civil Rights Act, including back pay



161460001.P01.Complaint                                                                 Page 17 of 23
             Case 5:21-cv-00052-MTT Document 1 Filed 02/08/21 Page 18 of 23




including fringe benefits, front pay, injunctive relief, compensatory and punitive damages in the

amount of $300,000.00, and attorney’s fees and costs of litigation, all in an amount to be proven

at trial.

                                          COUNT II:
                                    RACIAL DISCRIMINATION
                                 IN VIOLATION OF SECTION 1983

                                                   97.

            Plaintiff hereby pleads and incorporates by reference all of the allegations contained in

Paragraphs 1 through 82, as if the same were set forth herein.

                                                   98.

            Pursuant to the Fourteenth Amendment of the Constitution of the United States, Plaintiff

has the right to equal protection and due process of law.

                                                   99.

            Plaintiff has a right to be free from discrimination based on race from Defendant, as a

person acting under color of the laws of the State of Georgia. 42 U.S.C. § 1983.

                                                  100.

            As a black or African American woman, Plaintiff has the same right to make and enforce

contracts as her white counterparts, which cannot otherwise be impaired by nongovernmental

discrimination or impairment under color of State law. 42 U.S.C. § 1981.

                                                  101.

            For the reasons set forth in Count 1, supra, which are incorporated herein, Defendant is

liable to Plaintiff for infringing upon her rights under the Fourteenth Amendment of the

Constitution of the United States and 42 U.S.C. §§ 1981, 1983 and Plaintiff is entitled to all

damages available to her in amount to be proven at trial.



161460001.P01.Complaint                                                                  Page 18 of 23
         Case 5:21-cv-00052-MTT Document 1 Filed 02/08/21 Page 19 of 23




                               COUNT III:
                          AGE DISCRIMINATION
      IN VIOLATION OF THE AGE DISCRIMINATION IN EMPLOYMENT ACT

                                                102.

       Plaintiff hereby pleads and incorporates by reference all of the allegations contained in

Paragraphs 1 through 82, as if the same were set forth herein.

                                                103.

       Pursuant to the Age Discrimination in Employment Act, it is unlawful for an employer to

discriminate against any individual with respect to the compensation, terms, conditions, or

privileges of his or her employment because of such individual’s age. 29 U.S.C. § 623.

                                                104.

       Plaintiff is between the ages of forty and seventy.

                                                105.

       As alleged herein, Plaintiff was qualified and applied for the position of Analyst.

                                                106.

       Defendant rejected Plaintiff’s application for the position of Analyst.

                                                107.

       Defendant selected an employee who was substantially younger than Plaintiff, even though

the other applicant was less qualified than Plaintiff.

                                                108.

       As alleged herein, Plaintiff was treated less favorably than her coworkers, who were

younger than her, in that the pay raises that she received were disproportionately lower, she was

not provided with opportunities for training, and she was excluded from internal meetings.




161460001.P01.Complaint                                                                Page 19 of 23
         Case 5:21-cv-00052-MTT Document 1 Filed 02/08/21 Page 20 of 23




                                                 109.

       Defendant will be unable to present any evidence of a legitimate nondiscriminatory motive

for failing to consider Plaintiff for the aforementioned positions and otherwise treating Plaintiff

less favorably than her counterparts who were younger than Plaintiff.

                                                 110.

       Plaintiff will prove that the Defendant’s stated reasons are pretextual, were willful and

indeed motivated by Plaintiff’s age.

                                                 111.

       Plaintiff has been injured by Defendant’s discrimination based on age, and she is entitled

to all damages allowed under the Age Discrimination in Employment Act, including back pay

including fringe benefits, front pay or reinstatement, injunctive relief, liquidated damages, and

attorney’s fees and costs of litigation, all in an amount to be proven at trial.

                                COUNT IV:
                   DISCRIMINATION BASED ON DISABILITY
           IN VIOLATION OF THE AMERICANS WITH DISABILITIES ACT

                                              [Reserved]

                                    COUNT V:
                       DISCRIMINATION BASED ON DISABILITY
                     IN VIOLATION OF THE REHABILITATION ACT

                                              [Reserved]

                                COUNT VI:
            FAILURE TO PROVIDE A REASONABLE ACCOMMODATION
           IN VIOLATION OF THE AMERICANS WITH DISABILITIES ACT

                                              [Reserved]




161460001.P01.Complaint                                                                Page 20 of 23
         Case 5:21-cv-00052-MTT Document 1 Filed 02/08/21 Page 21 of 23




                                   COUNT VII:
               FAILURE TO PROVIDE A REASONABLE ACCOMMODATION
                    IN VIOLATION OF THE REHABILITATION ACT

                                            [Reserved]

                                   COUNT VIII:
                                  RETALIATION
                IN VIOLATION OF TITLE VII OF THE CIVIL RIGHTS ACT

                                                112.

        Plaintiff hereby pleads and incorporates by reference all of the allegations contained in

Paragraphs 1 through 82, as if the same were set forth herein.

                                                113.

        Under Title VII of the Civil Rights Act, it is unlawful for an employer to retaliate against

an employee because she has opposed any unlawful employment practice. See 42 U.S.C. § 2000e-

3(a).

                                                114.

        As alleged herein, Plaintiff observed one of Defendant’s other employees make comments

pertaining to race that Plaintiff and others found deeply offensive.

                                                115.

        After observing her colleague make the racially discriminatory comment, Plaintiff

complained about the comment to several members of management, urging Defendant to address

the conduct.

                                                116.

        Because of Plaintiff’s reports about the racially discriminatory comments to management,

Defendant terminated Plaintiff’s employment.




161460001.P01.Complaint                                                                 Page 21 of 23
         Case 5:21-cv-00052-MTT Document 1 Filed 02/08/21 Page 22 of 23




                                                    117.

        Plaintiff has been injured by Defendant’s retaliatory conduct in response to Plaintiff’s

participation in protected activities, and Plaintiff is entitled to all damages allowed under the Title

VII of the Civil Rights Act, including compensatory damages, reinstatement, backpay, injunctive

relief, punitive damages, and reasonable attorney’s fees and costs of litigation, in an amount to be

proven at trial.

                                  COUNT IX:
                                 RETALIATION
             IN VIOLATION OF THE AMERICANS WITH DISABILITIES ACT

                                                [Reserved]

                                            JURY DEMAND

        Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff demands trial by

jury on all issues so triable.

                                        PRAYER FOR RELIEF

        WHEREFORE, Plaintiff Shelia Gray respectfully prays for the following relief:

        1)         That Summons and Process be issued to Defendant The Board of Trustees of

Georgia Military College, and that said Defendant be served as provided by law;

        2)         That this matter be tried before a jury;

        3)         That judgment be awarded for and in favor of Plaintiff and against Defendant on

Count I for discrimination based on race, and grant Plaintiff all relief allowable under Title VII of

the Civil Rights Act;

        4)         That judgment be awarded for and in favor of Plaintiff and against Defendant on

Count II for discrimination based on race, and grant Plaintiff all relief allowable Section 1983;




161460001.P01.Complaint                                                                   Page 22 of 23
         Case 5:21-cv-00052-MTT Document 1 Filed 02/08/21 Page 23 of 23




       5)      That judgment be awarded for and in favor of Plaintiff and against Defendant on

Count III for discrimination based on age, and grant Plaintiff all relief allowable under the Age

Discrimination in Employment Act;

       6)      That judgment be awarded for and in favor of Plaintiff and against Defendant on

Count VIII for retaliation, and grant Plaintiff all relief allowable under Title VII of the Civil Rights

Act;

       7)      That the Court grant Plaintiff leave to amend her Complaint at the time in which

Plaintiff has exhausted her administrative remedies on her remaining claims;

       8)      For such other relief as this Court shall deem just and proper.

       Respectfully submitted, this 8th day of February, 2021.


                                                     __________________________
                                                     KENNETH E. BARTON III
                                                     Georgia Bar No. 301171
                                                     M. DEVLIN COOPER
                                                     Georgia Bar No. 142447
                                                     Attorneys for Plaintiff
 COOPER, BARTON & COOPER, LLP
 170 College Street
 Macon, Georgia 31201
 (478) 841-9007 telephone
 (478) 841-9002 facsimile
 keb@cooperbarton.com
 mdc@cooperbarton.com




161460001.P01.Complaint                                                                    Page 23 of 23
